Citation Nr: 1534415	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for depressive disorder, not otherwise specified (NOS), with anxiety disorder, NOS.

2. Entitlement to an initial compensable evaluation for residuals of traumatic brain injury.

3. Entitlement to service connection for sleep apnea, claimed as sleep disturbances.

4. Whether new and material evidence has been received to reopen a claim of service connection for cervical strain.

5. Whether new and material evidence has been received to reopen a claim of service connection for low back pain.

6. Entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disability.



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1984, March 1991 to June 1994, and January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

As to the additional claim for TDIU, the Board observes that the aforementioned is inextricably intertwined with the issue of increased rating for service-connected depressive disorder, given the Veteran's ongoing assertions to that particular effect. TDIU was denied by September 2014 RO rating decision.  The Veteran did file a December 2014 Notice of Disagreement (NOD).  Whereas ordinarily issuance of a Statement of the Case (SOC) by the RO as Agency of Original Jurisdiction (AOJ) would be warranted, the Board assumes appellate jurisdiction over the TDIU as permitted by law and to expedite the decisional process.  See Rice v. Shinseki,              22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).  

In March 2015, the Veteran's attorney provided additional evidence consisting of a private psychologist's evaluation, accompanied by waiver of AOJ initial review, hereby accepted.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  Whereas there is additional VA medical evidence since obtained, given there is no decision with any detrimental impact to the Veteran at this stage, the evidence will be considered without need first for a waiver.

An April 2015 videoconference hearing was conducted before the undersigned, with transcript of record.  

There are several issues not presently before the Board, to be initially considered by the AOJ.  Through a July 2015 formal filing (VA Form                   21-526EZ), the Veteran has again raised a petition to reopen service connection for post-traumatic stress disorder (PTSD), which matter as an original claim was previously withdrawn during pendency of the instant appeal.                            See 38 C.F.R. § 20.204 (2015).  Also raised were original claims for service connection for erectile dysfunction including due to undiagnosed illness under 38 C.F.R. § 3.317, and entitlement to special monthly compensation (SMC) based on spousal need for aid and attendance, as well as specially adapted housing.  Also raised during the hearing were claims for entitlement to service connection for loss of balance, and for headaches, both secondary to service-connected residuals of traumatic brain injury.  The Board refers the foregoing to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

Herein, the Board grants service connection for sleep apnea, then reopens claims for service connection for low back and neck disorders.  Thereafter, the reopened claims on the merits, along with the increased rating and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. A June 2015 VA examiner found that obstructive sleep apnea at least as likely as not began during deployment in the Persian Gulf area of operations, based upon the Veteran's reported in-service symptoms manifesting during that time period.

2. By December 2005 RO rating decision, there was issued denial upon the original claims of service connection for cervical strain and low back pain.  The decision was not appealed.

3. In the interim, the December 2008 RO rating decision, unappealed, and adjudicating a prior petition to reopen service connection for the claims, denied the petitions.

4. New evidence has been received that presents a reasonably possibility of substantiating both claims. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for sleep apnea.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The December 2005 RO rating decision originally denying service connection for cervical strain and low back pain became final on the merits, as did a subsequent December 2008 RO denial of petition to reopen the same.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).

3. Following the Veteran's most recent petition to reopen, additional evidence             has been received that is both new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Given the grant herein of one benefit sought being service connection for sleep apnea, discussion of whether there was VCAA compliance is inapposite.  The same applies regarding the petitions to reopen both cervical spine and low back disorders, arising out of the fact that the Board is reopening the matters.  The underlying claims de novo (on the merits) are then being remanded to the AOJ for requisite development, and consequently, in the interim, the issue of VCAA compliance is deferred pending readjudication of reopened claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

Claim for Service Connection for Sleep Apnea

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and    the disease or injury incurred or aggravated during service.  Shedden v. Principi,                381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, where a chronic disease is shown during service, subsequent manifestations of the same at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is available) under 38 C.F.R. § 3.309(a) .

The preponderance of the evidence being favorable, primarily by medical opinion set forth below, reasonable doubt is resolved in the Veteran's favor, and the claim for service connection for sleep apnea granted.  

To begin with, Service Treatment Records (STRs) are of minimal benefit to the instant claim, showing nothing regarding sleep apnea.  However, ensconced within the law is a principle of the acceptance as competent evidence testimony from the claimant, where deemed relevant and found credible, upon matters unquestionably within purview of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also, Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board undertakes review of the medical opinion evidence available upon subject of disability causation with this in mind, with regard to strength and propriety of underlying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To this effect, the opinion of a VA physician on May 2015 VA respiratory examination was as follows: 

      The Veteran has a chronic disability pattern which is a disease
with a clear and specific etiology and diagnosis; namely, obstructive sleep apnea.  Since the Veteran states that he first developed symptoms of sleep apnea during his deployment in 2003-04 in Iraq characterized by frequent awakenings with non-restorative sleep and daytime sleepiness, one has to consider his testimony no less authoritative than if it were documented in his STRs.  Therefore, it is at least as likely as not that his obstructive
      sleep apnea began during deployment in SW Asia and as such should be
      considered service-connected.

By June 2015 addendum, the examiner clarified, below:

I provided an opinion on my C&P examination dated 5/19/2015 that since the Veteran stated that he first began experiencing symptoms compatible with obstructive sleep apnea (i.e., non-restorative sleep, daytime fatigue, frequent awakenings at night) while deployed in active combat, his statement should be considered as valid as if the symptoms were documented in the STRs.  Veterans in combat will not report such symptoms to their superiors nor go to sick call for documentation, and hence their statements have to be considered evidentiary.  Therefore, as stated in my prior opinion, this Veteran has a disease with a clear and specific etiology and diagnosis; namely, obstructive sleep apnea.  It was diagnosed by sleep studies on 5/25/2011.  His OSA developed during deployment and should be considered service connected.  The Veteran has no other respiratory diagnosis and takes no respiratory medications for either bronchitis or asthma. 

Given that the examiner clearly related current sleep apnea to the Veteran's service, his reported symptomatology for which there is no indication to find other than credible and accurate, and as well absent evidence to the contrary, the opinion is accepted as probative.  The evidence weighing in favor of the claim, the threshold for application of VA's reasonable doubt doctrine under 38 C.F.R. § 3.102 is effectively met, and the claim therefore granted.

Petitions to Reopen Service Connection for Cervical Spine, Low Back Disorders

The December 2005 RO rating decision denied original claims for entitlement to service connection for cervical strain, and for low back pain.  The stated basis for denying the claim for cervical strain was that whereas neck pain manifested in service, there was nothing thereafter post-service, and accordingly, neither elements of current disability, nor causal nexus to military service were proven.  The denial of service connection for low back pain, rather than focusing on two underlying deficiencies had a singular focus, that of no current disability whatsoever -- this buttressed by September 2005 VA Compensation and Pension examination finding that back spasm from service had resolved, and further, that "pain radiating from low back to upper back and right arm implie[d] symptoms magnification."  The Veteran did not commence appeal therefrom as to the denials of service connection by timely Notice of Disagreement, and consequently, the December 2005 rating decision became final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.  

Through December 2008 issuance, the RO denied the Veteran's prior petition to reopen the matters, finding nothing competent to establish "that you incurred a chronic cervical disability while on active duty," or for that matter "provid[ing] ....diagnosis of a chronic lower back condition."  Considered was that a July 2007 private chiropractor's note indicated the Veteran's cervical discomfort was due to deployment to Iraq.  The RO found, however, that this letter was not favorable to the claim because service treatment records (STRs) showed no treatment for cervical spine pain during the Veteran's deployment to Iraq.  The RO did not further find additional evidence to change or alter its original determination.     Hence, the bases for denial remained the same as previously articulated, and again, this decision was not formally appealed by the Veteran. 

The December 2008 RO rating decision is the last final denial of the Veteran's claims.  See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R.                § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

As cited above, the basis for denial for cervical spine disorder was twofold, lack of current disability and lack of causation; whereas denial of low back disability was that entirely of no qualifying disability.  See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998).  Inherent to the aforementioned is the principle under VA law that manifestation of pain and discomfort alone, absent objective and tangle proven medical condition, does not satisfy the current disability requirement of a claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In this instance, evaluating the evidence received since December 2008, one item  in particular stands out, the December 2013 medical opinion from a board-certified private orthopedist finding that it was "as likely as not [the Veteran's] current complaints in the neck and lumbar spine are a direct result of his military service as a result of two accidents, one of which occurred in physical training when he fell off of a climbing wall and the other which occurred after he was exposed to an IED explosion."  Such finding, as pertinent to a cervical spine disorder, provides a reasonable possibility of substantiating the claim on the dispositive element of causation.  The preceding statement is therefore sufficient to reopen this claim.  And as regarding, a low back disorder, the Board similarly finds grounds to reopen. Certainly the opining physician never diagnosed anything concrete as to low back disability, the very original reason for denial of the claim; but this notwithstanding, the opinion presents such a lucid and definitive portrayal of causation and resultant injury, that the very likelihood of some current structural or otherwise quantifiable back disability is again up for consideration.  Enough has been presented to at minimum warrant reopening.  The Board has considered in this regard the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), which interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   

Therefore, both claims are reopened, and adjudication deferred pending completion of development requested below.  See 38 C.F.R. § 3.156(a) (2015).


ORDER

Service connection for sleep apnea is granted.

New and material evidence having been received, the claim for service connection for cervical strain is reopened; the claim on appeal to this extent is granted.

New and material evidence having been received, the claim for service connection for disability manifested by low back pain is reopened; the claim on appeal to this extent is granted.


REMAND

Following the reopening above of claims for entitlement to service connection for cervical strain and low back disability, de novo consideration is indicated, with additional development involving VA examination to clarify whether there manifests a neck or back disorder of service origin.

As to the remainder of claims not yet formally adjudicated on appeal by the Board, decisional action awaits.  Not to be overlooked is that the Board, herein, has referred to the AOJ a petition to reopen service connection for PTSD.  The claim already on appeal for increased rating for depressive disorder must be deferred, given that disposition of the aforementioned petition to reopen may add to the entirety of ratable service-connected psychiatric disability.  The two matters are therefore inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  Likewise as to the claim for increased rating for residuals of traumatic brain injury, with the evaluation of psychiatric disability, as there is some substantive overlap in rating criteria.  Likewise as to the claim for TDIU, which is inextricably intertwined with all the foregoing as it impacts employment.  

Accordingly, these claims are REMANDED for the following action:

1. Schedule the Veteran for VA examination with regard to claimed cervical spine and low back disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then initially indicate all clinical conditions, syndromes, or other objective pathology (above and beyond pain or discomfort) that currently manifest and affect the cervical spine; and the thoracolumbar spine, or other closely situated area of the lower spine.  Then with regard to any and all diagnosed conditions, the examiner should opine whether cervical spine disability and/or low back disability at least as likely as not (50 percent or greater probability) was incurred during military service, or is otherwise etiologically related thereto as the consequence of             in-service injury during physical training, and as the consequence of an IED explosion while stationed in Iraq.

In providing the requested assessment on causation,              the VA examiner should expressly address the         December 2013 orthopedist's opinion and August 2007 chiropractor's opinion both indicating favorable findings on the subject of causation, particularly with regard to the former statement that clearly found an etiological relationship to service (though without diagnosing a specific current disability, other than pain alone, that ostensibly originated due to the Veteran's in-service injury).

The examiner should include in the examination report an explanation for all opinions stated.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2. Then review the claims file.  If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Then readjudicate the matters on appeal based upon all evidence of record, however, not until after having first adjudicated the issue herein referred to the AOJ of a petition to reopen service connection for PTSD.  In adjudicating that issue, additional examination should be conducted.  It should be determined if PTSD is present, and it should be determined if there are service connected psychiatric symptoms that can be dissociated from non-service connected symptoms.  The functional impairment caused by service connected disorder should be detailed in the examination report.  Impairment attributed to the TBI, to the extent separate from the psychiatric symptoms should also be set out.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


